Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground terminal of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
The applicant's arguments filed October 7, 2020 have been fully considered 
but are respectfully found unpersuasive. 
The applicant argues the following:
[1] Sulouff does not expressly disclose a bridge configuration having a first half bridge that includes a first JFET and a first piezoresistor coupled in series and a second half bridge that includes a second JFET and a second piezoresistor coupled in series. At best, Sulouff mentions at Column 9, lines 13-15, that "Both junction field effect transistors (JFET's) and insulated gate field effect transistors (IGFET's) may be used." However, this citation from Sulouff fails to provide the requisite teaching of two JFET' s and two piezoresistors in the configuration set forth in claim 1.
Sulouff only discloses bridge configurations that include either resistors or transistors. Sulouff further mentions at Column 9, lines 8-9, that "resistors could be used in place of transistors as the strain sensing
elements." But nowhere in Sulouff is there a suggestion that a bridge configuration may include two JFET' s and two piezoresistors, as claimed in claim 1.

Regarding [1], the examiner respectfully disagrees because Sulouff discloses the first half (Fig. 10, 141-161) of the bridge circuit (Fig. 10, 141-161/162-142) having a first junction field-effect transistor (JFET) (Fig. 10, 141; 161) coupled in series (Fig. 10), and the second half (Fig. 10, 162-142) of the bridge circuit (Fig. 10, 141-161/162-142) having a second JFET (Fig. 10, 162; [Column 9, lines 13-15]) and a second piezoresistor (Fig. 10, 142) coupled in series (Fig. 10).  Sulouff further discloses, as noted by the applicant, that the switches can be JFETs, IGBTS, and piezoresistors. Sulouff does not limit the configuration to only JFETs, or only IGBTs, or only piezoresistors and does not exclude the configuration of two JFETs and two piezoresistors. The prior art can teach more configurations than those claimed, but it cannot teach fewer configurations and apply. Here, Sulouff teaches many configurations, among them, two FETs and two piezoresistors as claimed.
Therefore, since Sulouff in view of Lal is considered to show the aforementioned limitations, the combination is considered to read on the claims.

DETAILED ACTION
Specification
The specification has not been checked to the extent necessary to determine the 
presence of all possible minor errors.  The applicant's cooperation is requested in correcting any errors of which the applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7-9, and 17-18 are rejected under AIA  35 U.S.C. 102(a)(1) as 
being anticipated by Sulouff et al. (U.S. Patent No. 4,522,072; hereinafter “Sulouff”).
Regarding claim 1, Sulouff discloses a piezoresistive transducer (Figs. 10-11) comprising: a substrate (Figs. 10-11; Fig. 11, 40) having a mechanical structure (Figs. 10-11; [Claim 10]) that is subject to an applied force ([Claim 10]); and a bridge circuit (Fig. 10, 141-161/162-142) formed at least in part on the mechanical structure (Figs. 10-11; [Claim 10]), the bridge circuit (Fig. 10, 141-161/162-142) including a first half (Fig. 10, 141-161) and a second half (Fig. 10, 162-142), the first half (Fig. 10, 141-161) of the bridge circuit (Fig. 10, 141-161/162-142) having a first junction field-effect transistor (JFET) (Fig. 10, 141; [Column 9, lines 13-15]) and a first piezoresistor (Fig. 10, 161) coupled in series (Fig. 10), and the second half (Fig. 10, 162-142) of the bridge circuit (Fig. 10, 141-161/162-142) having a second JFET (Fig. 10, 162; [Column 9, lines 13-15]) and a second piezoresistor (Fig. 10, 142) coupled in series (Fig. 10).  
Regarding claim 2, Sulouff discloses the piezoresistive transducer (Figs. 10-11) of claim 1 wherein the first half (Fig. 10, 141-161) of the bridge circuit (Fig. 10, 141-161/162-142) is coupled in parallel (Fig. 10) with the second half (Fig. 10, 162-142) of the bridge circuit (Fig. 10, 141-161/162-142) such that a first node (Fig. 10, node 141/162) between the first (Fig. 10, 141; [Column 9, lines 162; [Column 9, lines 13-15]) forms a first input terminal (Fig. 10, VIN+ terminal), a second node (Fig. 10, node ground terminal/142/161) between the first (Fig. 10, 161) and second piezoresistors (Fig. 10, 142) forms a second input terminal (Fig. 10, ground terminal), a third node (Fig. 10, node 141/161) between the first JFET (Fig. 10, 141; [Column 9, lines 13-15]) and the first piezoresistor (Fig. 10, 161) forms a first output terminal (Fig. 10, VOUT first terminal), and a fourth node (Fig. 10, node 142/162) between the second JFET (Fig. 10, 162; [Column 9, lines 13-15]) and the second piezoresistor (Fig. 10, 142) forms a second output terminal (Fig. 10, VOUT second terminal).  
Regarding claim 3, Sulouff discloses the piezoresistive transducer (Figs. 10-11) of claim 2 wherein each of the first (Fig. 10, 141; [Column 9, lines 13-15]) and second JFETs (Fig. 10, 162; [Column 9, lines 13-15]) comprises: a source (Fig. 10, VIN) coupled (Fig. 10) with a corresponding one of the third (Fig. 10, node 141/161) and fourth nodes (Fig. 10, node 142/162); a drain (Fig. 10, drains of 141/162) coupled (Fig. 10) with the first node (Fig. 10, node 141/162); and a gate (Fig. 10, gates of 141/162) coupled (Fig. 10) to a gate voltage element (Fig. 10, Vc).  
Regarding claim 4, Sulouff discloses the piezoresistive transducer (Figs. 10-11) of claim 2 wherein the first (Fig. 10, VIN+ terminal) and second input terminals (Fig. 10, ground terminal) are coupled to a source voltage element (Fig. 10, VIN), and the first (Fig. 10, VOUT first terminal) and second output terminals (Fig. 10, VOUT second terminal) provide an output voltage (Fig. VOUT) across the first (Fig. 10, VOUT first terminal) and second output terminals (Fig. 10, VOUT second terminal) indicative of the applied force ([Claim 10]).  
Regarding claim 7, Sulouff discloses the piezoresistive transducer (Figs. 10-11) of claim 1 wherein: in response to the applied force ([Claim 10]), a current ([Column 3, lines 53-55]) in each of the first (Fig. 10, 141; [Column 9, lines 13-15]) and second JFETs (Fig. 10, 162; [Column 9, lines 13-15]) changes in proportion (Fig. 10) to a change in channel mobility ([Column 3, lines 53-55]) of the first (Fig. 10, 141; [Column 9, lines 13-15]) and second JFETs (Fig. 10, 162; [Column 9, lines 13-15]), the channel mobility ([Column 3, lines 53-55]) being responsive (Fig. 10) to a first piezoresistive response (Fig. 10, response to operation of 141/162) of the first (Fig. 10, 141; [Column 9, lines 13-15]) and second JFETs (Fig. 10, 162; [Column 9, lines 13-15]) to the applied force ([Claim 10]); and in response ([Claim 10]) to the applied force ([Claim 10]), a second piezoresistive response (Fig. 10, response to operation of 161/142) of the first (Fig. 10, 161) and second piezoresistors (Fig. 10, 142) changes in proportion (Fig. 10) to a change in resistor mobility ([Column 3, lines 53-55]) of the first (Fig. 10, 161) and second piezoresistors (Fig. 10, 142).  
Regarding claim 8, Sulouff discloses the piezoresistive transducer (Figs. 10-11) of claim 1 wherein the substrate (Figs. 10-11; Fig. 11, 40) comprises at least one of silicon ([Column 8, lines 31, 39, 46, 58, 68]), germanium, gallium 
Regarding claim 9, Sulouff discloses the piezoresistive transducer (Figs. 10-11) of claim 1 wherein each of the first (Fig. 10, 141; [Column 9, lines 13-15]) and second JFETs (Fig. 10, 162; [Column 9, lines 13-15]) comprises a source (Fig. 11, 42), a drain (Fig. 11, 44), and a gate (Fig. 11, 50) formed ([Column 8, lines 24-26]) on the substrate (Figs. 10-11; Fig. 11, 40), wherein the gate (Fig. 11, 50) is formed on a surface (Fig. 11; [Column 8, lines 24-26]) of the substrate (Figs. 10-11; Fig. 11, 40) without an intervening piezoelectric material layer ([Column 8, lines 24-26]) .  
Regarding claim 17, Sulouff discloses a piezoresistive transducer (Figs. 10-11) comprising: a substrate (Figs. 10-11; Fig. 11, 40) having a mechanical structure (Figs. 10-11; [Claim 10]) that is subject to an applied force ([Claim 10]), the substrate (Figs. 10-11; Fig. 11, 40) comprising at least one of silicon ([Column 8, lines 31, 39, 46, 58, 68]), germanium, gallium arsenide (GaAs), indium phosphide (InP), silicon carbide (SiC), and gallium nitride (GaN); and a bridge circuit (Fig. 10, 141-161/162-142) formed at least in part on the mechanical structure (Figs. 10-11; [Claim 10]), the bridge circuit (Fig. 10, 141-161/162-142) including a first half (Fig. 10, 141-161) and a second half (Fig. 10, 162-142), the first half (Fig. 10, 141-161) of the bridge circuit (Fig. 10, 141-161/162-142) having a first junction field-effect transistor (JFET) (Fig. 10, 141; [Column 9, lines 13-15]) and a first piezoresistor (Fig. 10, 161) coupled in series (Fig. 10), and the second half (Fig. 10, 162-142) of the bridge circuit 141-161/162-142) having a second JFET (Fig. 10, 162; [Column 9, lines 13-15]) and a second piezoresistor (Fig. 10, 142) coupled in series (Fig. 10), wherein the first (Fig. 10, 141; [Column 9, lines 13-15]) and second JFETs (Fig. 10, 162; [Column 9, lines 13-15]) are configured to be operated in a saturation mode (Fig. 10, 141/162 operate in saturation mode whenever they are on/conductive/closed).  
Regarding claim 18, Sulouff discloses the piezoresistive transducer of claim 17 wherein the first half (Fig. 10, 141-161) of the bridge circuit (Fig. 10, 141-161/162-142) is coupled in parallel (Fig. 10) with the second half (Fig. 10, 162-142) of the bridge circuit (Fig. 10, 141-161/162-142) such that a first node (Fig. 10, node 141/162) between the first (Fig. 10, 141) and second JFETs (Fig. 10, 162) forms a first input terminal (Fig. 10, VIN+ terminal), a second node (Fig. 10, node ground terminal/142/161) between the first (Fig. 10, 161) and second piezoresistors (Fig. 10, 142) forms a second input terminal (Fig. 10, ground terminal), a third node (Fig. 10, node 141/161) between the first JFET and the first piezoresistor (Fig. 10, 161) forms a first output terminal (Fig. 10, VOUT first terminal), and a fourth node (Fig. 10, node 142/162) between the second JFET (Fig. 10, 162) and the second piezoresistor (Fig. 10, 142) forms a second output terminal (Fig. 10, VOUT second terminal).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 

Claims 5-6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable 
over Sulouff in view of Lal et al. (U.S. Publication No. 2013/0328109; hereinafter “Lal”).
Regarding claim 5, Sulouff as modified teaches the piezoresistive transducer (Figs. 10-11) of claim 1 wherein: the first JFET (Fig. 10, 141; [Column 9, lines 13-15]) is a first field-effect transistor (FET) (Fig. 10); and the second JFET (Fig. 10, 162; [Column 9, lines 13-15]) is a second FET (Fig. 10).  Sulouff does not teach MESFETs.
Lal, however, does teach MESFETS ([0074]).
It would have been obvious to one with ordinary skill in the art before the 
effective filing date of the claimed invention to have modified the device of Sulouff to include the features of Lal because it would improve the efficiency by decreasing the reverse gate leakage current during the operation of the device.
Regarding claim 6, Sulouff as modified teaches the piezoresistive transducer (Figs. 10-11) of claim 1 wherein the first (Fig. 10, 141; [Column 9, lines 13-15]) and second FETs (Fig. 10, 162; [Column 9, lines 13-15]) are configured to be operated in a saturation mode (Fig. 10, 141/162 operate in saturation mode whenever they are on/conductive/closed).  Sulouff does not teach MESFETs.
Lal, however, does teach MESFETS ([0074]).

effective filing date of the claimed invention to have modified the device of Sulouff to include the features of Lal because it would improve the efficiency by decreasing the reverse gate leakage current during the operation of the device.
Regarding claim 19, Sulouff as modified teaches the piezoresistive transducer (Figs. 10-11) of claim 17 wherein: the first JFET (Fig. 10, 141; [Column 9, lines 13-15]) is a first field-effect transistor (FET); and the second JFET (Fig. 10, 162; [Column 9, lines 13-15]) is a second FET.  Sulouff does not teach MESFETs.
Lal, however, does teach MESFETS ([0074]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Sulouff to include the features of Lal because it would improve the efficiency by decreasing the reverse gate leakage current during the operation of the device.
Claims 10-11 and 20 are rejected under 35 U.S.C. 103 as being 
unpatentable over Sulouff in view of Nakamura et al. (U.S. Patent No. 3,968,466; hereinafter “Nakamura”).
Regarding claim 10, Sulouff as modified teaches the piezoresistive transducer (Figs. 10-11) of claim 1 wherein the piezoresistive transducer (Figs. 10-11) comprises a pressure sensor (Figs. 10-11), the mechanical does not teach a diaphragm.
Nakamura, however, does teach a diaphragm (Figs. 1-6, 2).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Sulouff to include the features of Nakamura because it would improve strain sensitivity by optimizing the directional alignment to maximize sensitivity.
Regarding claim 11, Sulouff as modified teaches the piezoresistive transducer (Figs. 10-11) of claim 10 wherein has first (Figs. 9/11, 12 edge along A’), second (Figs. 9/11, 12 edge along outer edge of 10), third (Figs. 9/11, 12 edge along A), and fourth edges (Figs. 9/11, 12 between A and A’) adjoining one another (Figs. 9/11), such that the first (Figs. 9/11, 12 edge along A) and third edges (Figs. 9/11, 12 edge along A) oppose one another (Figs. 9/11) across a surface (Figs. 9/11, surface of 12) and the second (Figs. 9/11, 12 edge along outer edge of 10) and fourth edges (Figs. 9/11, 12 between A and A’) oppose one another (Figs. 9/11) across the surface (Figs. 9/11, surface of 12), and wherein the first JFET (Fig. 10, 141; [Column 9, lines 13-15]) is formed at the first edge (Figs. 9/11, 12 edge along A’), the second JFET (Fig. 10, 162; [Column 9, lines 13-15]) is formed at the second edge (Figs. 9/11, 12 edge along outer edge of 10), the second piezoresistor (Fig. 10, 142) is formed at the third edge (Figs. 9/11, 12 edge along A), and the first piezoresistor (Fig. 10, 161) is formed at the fourth edge (Figs. 9/11, 12 between A and A’).  Sulouff does not teach a diaphragm.
Nakamura, however, does teach a diaphragm (Figs. 1-6, 2).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Sulouff to include the features of Nakamura because it would improve strain sensitivity by optimizing the directional alignment to maximize sensitivity.
Regarding claim 20, Sulouff as modified teaches the piezoresistive transducer (Figs. 10-11) of claim 17 wherein: the piezoresistive transducer (Figs. 10-11) comprises a pressure sensor (Figs. 10-11; [Claim 10]); the applied force ([Claim 10]) is an applied pressure ([Claim 10]); and the mechanical structure (Figs. 10-11; [Claim 10]) comprises first (Figs. 9/11, 12 edge along A’), second (Figs. 9/11, 12 edge along outer edge of 10), third (Figs. 9/11, 12 edge along A), and fourth edges (Figs. 9/11, 12 between A and A’) adjoining one another (Figs. 9/11), such that the first (Figs. 9/11, 12 edge along A) and third edges (Figs. 9/11, 12 edge along A) oppose one another (Figs. 9/11) across a surface (Figs. 9/11, surface of 12) and the second (Figs. 9/11, 12 edge along outer edge of 10) and fourth edges (Figs. 9/11, 12 between A and A’) oppose one another (Figs. 9/11) across the surface (Figs. 9/11, surface of 12), and wherein the first JFET (Fig. 10, 141; [Column 9, lines 13-15]) is formed at the first edge (Figs. 9/11, 12 edge along A’), the second JFET (Fig. 10, 162; [Column 9, lines 13-15]) is formed at the second edge (Figs. 9/11, 12 edge along outer edge of 10), the second piezoresistor (Fig. 10, 142) is formed at the third edge (Figs. 9/11, 12 edge along A), and the first piezoresistor (Fig. 10, 161) is formed at the fourth edge (Figs. 9/11, 12 between A and A’).  Sulouff does not teach a diaphragm.
Nakamura, however, does teach a diaphragm (Figs. 1-6, 2).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Sulouff to include the features of Nakamura because it would improve strain sensitivity by optimizing the directional alignment to maximize sensitivity.
Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over 
Sulouff in view of Lal and further in view of Nakamura.
Regarding claim 12, Sulouff as modified teaches a piezoresistive pressure sensor (Figs. 10-11) comprising: a substrate (Figs. 10-11; Fig. 11, 40) subject to an applied pressure ([Claim 10]); and a bridge circuit (Fig. 10, 141-161/162-142) formed, the bridge circuit (Fig. 10, 141-161/162-142) including a first half (Fig. 10, 141-161) and a second half (Fig. 10, 162-142), the first half (Fig. 10, 141-161) of the bridge circuit (Fig. 10, 141-161/162-142) having a first field-effect transistor (FET) (Fig. 10, 141; [Column 9, lines 13-15]) and a first piezoresistor (Fig. 10, 161) coupled in series (Fig. 10), and the second half (Fig. 10, 162-142) of the bridge circuit (Fig. 10, 141-161/162-142) having a second FET (Fig. 10, 162; [Column 9, lines 13-15]) and a second piezoresistor (Fig. 10, 142) coupled in series (Fig. 10), wherein the first half (Fig. 10, 141-161) of the bridge circuit (Fig. 10, 141-161/162-142) is coupled in parallel (Fig. 10) with the second half (Fig. 10, 162-142) of the bridge circuit (Fig. 10, 141-161/162-142) such that a first node (Fig. 10, node 141/162) 141; [Column 9, lines 13-15]) and second FETs (Fig. 10, 162; [Column 9, lines 13-15]) forms a first input terminal (Fig. 10, VIN+ terminal), a second node (Fig. 10, node ground terminal/142/161) between the first (Fig. 10, 161) and second piezoresistors (Fig. 10, 142) forms a second input terminal (Fig. 10, ground terminal), a third node (Fig. 10, node 141/161) between the first FET (Fig. 10, 141; [Column 9, lines 13-15]) and the first piezoresistor (Fig. 10, 161) forms a first output terminal (Fig. 10, VOUT first terminal), and a fourth node (Fig. 10, node 142/162) between the second FET (Fig. 10, 162; [Column 9, lines 13-15]) and the second piezoresistor (Fig. 10, 142) forms a second output terminal (Fig. 10, VOUT second terminal).  Sulouff does not teach a diaphragm and MESFETs. 
Nakamura, however, does teach a diaphragm (Figs. 1-6, 2).
Furthermore, Lal teaches MESFETS ([0074]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Sulouff to include the features of Lal and Nakamura because it would improve strain sensitivity by optimizing the directional alignment to maximize sensitivity and it would decrease the reverse gate leakage current during the operation of the device.
Regarding claim 13, Sulouff as modified teaches the piezoresistive pressure sensor (Figs. 10-11) of claim 12 wherein each of the first (Fig. 10, 141; [Column 9, lines 13-15]) and second FETs (Fig. 10, 162; [Column 9, lines 13-15]) comprises: a source (Fig. 10, VIN) coupled (Fig. 10) with a corresponding node 141/161) and fourth nodes (Fig. 10, node 142/162); a drain (Fig. 10, drains of 141/162) coupled (Fig. 10) with the first node (Fig. 10, node 141/162); and a gate (Fig. 10, gates of 141/162) coupled (Fig. 10) to a gate voltage element (Fig. 10, Vc).  Sulouff does not teach MESFETs.
Lal, however, does teach MESFETS ([0074]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Sulouff to include the features of Lal because it would improve the efficiency by decreasing the reverse gate leakage current during the operation of the device.
Regarding claim 14, Sulouff as modified teaches the piezoresistive pressure sensor (Figs. 10-11) of claim 12 wherein the first (Fig. 10, VIN+ terminal) and second input terminals (Fig. 10, ground terminal) are coupled to a source voltage element (Fig. 10, VIN), and the first (Fig. 10, VOUT first terminal) and second output terminals (Fig. 10, VOUT second terminal) provide an output voltage (Fig. 10, VOUT) across the first (Fig. 10, VOUT first terminal) and second output terminals (Fig. 10, VOUT second terminal) indicative of the applied pressure ([Claim 10]).  
Regarding claim 15, Sulouff as modified teaches the piezoresistive pressure sensor (Figs. 10-11) of claim 12 wherein the first (Fig. 10, 141; [Column 9, lines 13-15]) and second FETs (Fig. 10, 162; [Column 9, lines 13-15]) are configured to be operated in a saturation mode (Fig. 10, 141/162 operate in saturation mode whenever they are on/conductive/closed).  Sulouff does not teach MESFETs.
Lal, however, does teach MESFETS ([0074]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Sulouff to include the features of Lal because it would improve the efficiency by decreasing the reverse gate leakage current during the operation of the device.
Regarding claim 16, Sulouff as modified teaches the piezoresistive pressure sensor (Figs. 10-11) of claim 12 wherein the first (Figs. 9/11, 12 edge along A’), second (Figs. 9/11, 12 edge along outer edge of 10), third (Figs. 9/11, 12 edge along A), and fourth edges (Figs. 9/11, 12 between A and A’) adjoining one another (Figs. 9/11), such that the first (Figs. 9/11, 12 edge along A) and third edges (Figs. 9/11, 12 edge along A) oppose one another (Figs. 9/11) across a surface (Figs. 9/11, surface of 12) and the second (Figs. 9/11, 12 edge along outer edge of 10) and fourth edges (Figs. 9/11, 12 between A and A’) oppose one another (Figs. 9/11) across the surface (Figs. 9/11, surface of 12), and wherein the first JFET (Fig. 10, 141; [Column 9, lines 13-15]) is formed at the first edge (Figs. 9/11, 12 edge along A’), the second JFET (Fig. 10, 162; [Column 9, lines 13-15]) is formed at the second edge (Figs. 9/11, 12 edge along outer edge of 10), the second piezoresistor (Fig. 10, 142) is formed at the third edge (Figs. 9/11, 12 edge along A), and 161) is formed at the fourth edge (Figs. 9/11, 12 between A and A’).  Sulouff does not teach a diaphragm and MESFETs. 
Nakamura, however, does teach a diaphragm (Figs. 1-6, 2).
Furthermore, Lal teaches MESFETS ([0074]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Sulouff to include the features of Lal and Nakamura because it would improve strain sensitivity by optimizing the directional alignment to maximize sensitivity and it w.ould decrease the reverse gate leakage current during the operation of the device

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time 
policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to MONICA MATA 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Shawki Ismail, can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MONICA MATA/
Patent Examiner Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837